OPINION
PER CURIAM.
A jury convicted appellant of aggravated robbery and assessed his punishment at 15 years in the Texas Department of Corrections. This conviction was affirmed on appeal. Whitton v. State, 711 S.W.2d 129 (Tex.App.—Eastland 1986).
Appellant raises three grounds for review. We agree with the Court of Appeals that none require reversal. However, we do not necessarily agree with the Court of Appeals that inclusion of both admissible and inadmissible testimony in a bill of exceptions waives any error in exclusion of the admissible testimony.
With this understanding, we refuse appellant’s petition for discretionary review.
TEAGUE, J., would grant.